Citation Nr: 1607585	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  00-10 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a chronic disability manifested by pain and numbness in the arms and hands, including as secondary to a service-connected low back disability.  

2.  Entitlement to service connection for a chronic disability manifested by joint pain in the shoulders, neck legs, feet, and ankles, including as secondary to a service-connected low back disability.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1985 to December 1985, with additional service in the Army National Guard, from which she was discharged in October 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 1999 and July 2001 rating decisions of the Philadelphia, Pennsylvania RO, which, respectively, denied service connection for a right shoulder condition, and denied service connection for pain and numbness in the arms and hands, neck and left shoulder, leg, foot, and ankle pains. 

In October 2003 a videoconference hearing was held before a Veterans Law Judge who is no longer with the Board; a transcript of the hearing is included in the claims file.  In April 2004, December 2008, and January 2011, the Board remanded the case to the RO additional development.  In June 2012, another videoconference hearing was before the undersigned to whom the case is now assigned; a transcript of the hearing is associated with the claims file.  In July 2012, the Board remanded the case to the RO for additional development.  

A July 2013 Board decision denied both matters on appeal, but also granted service connection for radiculopathy of both lower extremities as a manifestation of the Veteran's service-connected low back disability.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court), which in an April 2015 Memorandum Decision vacated the Board's July 2013 decision (but did not disturb the favorable finding relative to radiculopathy of both lower extremities), and remanded the matter to the Board for additional development and readjudication.  In September 2015, the Board requested a medical expert opinion through the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901(a), and a response was received in January 2016.  

FINDINGS OF FACT

1.  Competent evidence shows that the Veteran's chronic disability manifested by pain and numbness in the arms and hands has been attributed to fibromyalgia, which has been related medically to her period of service. 

2.  Competent evidence shows that the Veteran's chronic disability manifested by joint pain in the shoulders, neck legs, feet, and ankles has been attributed to fibromyalgia, which has been related medically to her period of service. 


CONCLUSIONS OF LAW

1.  Service connection for a chronic disability manifested by pain and numbness in the arms and hands, attributed to fibromyalgia, is warranted.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).  

2.  Service connection for a chronic disability manifested by joint pain in the shoulders, neck legs, feet, and ankles, attributed to fibromyalgia, is warranted.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  As this decision grants the benefits sought in this appeal, no further action is required to comply with the VCAA. 



Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.  

The Veteran served on active duty from May 1985 to December 1985, with additional service in the Army National Guard, from which she was discharged in October 1993.  She seeks service connection for chronic disability manifested by pain and numbness in the arms and hands, and by joint pain in the shoulders, neck, legs, feet, and ankles.  Her theory of entitlement is primarily one of secondary service connection, particularly as due to or a result of her service-connected residuals of a low back injury.  Service connection has been established for major depression, rated 100 percent; residuals of a back injury, rated 40 percent; disfiguring scar of the right lower eyelid, rated 10 percent; painful scar of the right lower eyelid, rated 10 percent; posttraumatic headaches with vascular and muscular contraction features, rated 10 percent; posttraumatic neuralgia of the 7th cranial nerve, rated 10 percent; and incomplete lid closure with dry eye, tearing, and discomfort, rated 0 percent.  However, the Veteran has also contended that her claimed chronic disabilities may have begun during service and persisted; thus, the Board will also consider a theory of entitlement to service connection on a direct basis.  

The Veteran's service treatment records reflect complaints of shin and ankle pain in May 1985 and a finding of swollen ankles in June 1985.  Post-service VA and private treatment records include complaints regarding, and treatment for, pain in the joints as well as diagnoses of, and treatment for, fibromyalgia, bilateral carpal tunnel syndrome, and mild de Quervain's tendonitis.  The diagnoses for affected muscles and joints include possible minimal degenerative change of the lunate triquetral articulation of the right hand, minimal degenerative changes of the left hand digits, bilateral carpal tunnel syndrome, claimed bilateral de Quervain's tendinitis, right rotator cuff tendinitis, right shoulder osteoarthritis, status post right acromioplasty, cervical intervertebral disc degeneration, osteoarthritis/spondylosis with Grade 1 anterolisthesis of C5 on C6 and C6 on C7, bilateral degenerative or traumatic arthritis of the feet, bilateral calcaneal spurs, bilateral ankle sprain with mild soft tissue swelling over the lateral malleolar areas, and bilateral calcaneal spurs.  Medical opinions in the file address whether these diagnosed disabilities are related directly to the Veteran's period of service or to her service-connected low back disability.  

Further, there is conflicting evidence as to whether fibromyalgia, in and of itself, is attributable to service or to the service-connected low back disability.  For example, in a June 2011 addendum to an April 2011 VA examination report, an examiner noted the Veteran's extensive documentation of diffuse body pain and numbness with an established diagnosis of fibromyalgia, as well as a suggested diagnosis of rheumatoid arthritis (with negative rheumotologic tests in past), and stated that the fibromyalgia syndrome was a disorder of unknown etiology.  In other words, there was no specific attribution of fibromyalgia to service or service-connected disability.  An October 2012 VA examiner addressed the secondary service connection theory of entitlement, noting the Veteran's 2003 diagnosis of the disability and the Veteran's symptoms that included widespread muscle pain, stiffness, and numerous trigger points for pain in the neck, throughout the back, and at the knees.  The examiner found that the fibromyalgia was less likely as not caused by or a result of the Veteran's service but also that the disability was at least as likely as not caused by or a result of her service-connected low back disability (i.e., there was a 50/50 probability that the Veteran's low back disability was the trauma that triggered it).  The examiner noted that the cause of fibromyalgia was not known but that it most likely involved a variety of factors, including genetics, infections, and physical or emotional trauma.  He opined that the worsening of the Veteran's back pain since 1987 was considered a trigger for her fibromyalgia.  

In April 2013, VA sought a clarifying medical opinion.  Among other findings, the reviewing VA physician acknowledged that many of the Veteran's pains were from her diagnosed fibromyalgia, and explained (with citation to one particular reference source) that current medical literature identified multiple causes for such disability.  He asserted that, with the exception of lower extremity radiculopathy, there was no scientific basis from the literature to connect any of the Veteran's "other above listed disabilities to her service-connected low back disability."  [It is debatable whether the reviewing physician intended to include fibromyalgia with the "above listed disabilities" (i.e., he did not state that he was referring to fibromyalgia or including fibromyalgia in any list of the disabilities included in the report).]  In short, the examiner did not explicitly rule in or rule out a finding that fibromyalgia was proximately due to or the result of the low back disability

A July 2013 Board decision, in pertinent part, and without addressing fibromyalgia, denied the Veteran's claims of service connection for chronic disability manifested by pain and numbness in the arms and hands, and by joint pain in the shoulders, neck, legs, feet, and ankles, to include as secondary to a service-connected low back disability.  The Veteran appealed the unfavorable decision of the Board to the Court, which in an April 2015 Memorandum Decision vacated the Board's decision (as to the denied claims) and remanded the matters to the Board.  The Court recognized the parties' agreement that the claims on appeal encompassed the theory of whether the Veteran's fibromyalgia was secondary to her service-connected low back disability.  The Court left it up to the Board to determine in the first instance whether the October 2012 VA opinion, alone or together with other opinions of record, was adequate as to the issue of service connection for fibromyalgia, or whether a new examination was needed.  The Board subsequently found that an expert medical opinion was necessary.  

To resolve the specific medical question presented (as cited in the Court's Memorandum Decision), the Board in September 2015 sought an advisory medical opinion from a VA rheumatologist (a VHA opinion), requesting a response to the following question:  is it at least as likely as not (a 50 percent or greater probability) that the Veteran's diagnosed fibromyalgia is caused by or aggravated by her service-connected low back disability?  

In response, the consulting expert concluded, in an opinion received in January 2016, that it is at least as likely as not that the Veteran's fibromyalgia began while in the military.  In her review of service treatment records, she noted that the Veteran had more than one visit for treatment of low back pain that was exacerbated by lifting and for which she was hospitalized in July 1987.  She observed that during that hospital stay, notations were also made in regard to irritable bowel syndrome with constipation, burning with urination with no WBCs in the urine, foot pain, and being "dizzy and tired."  She observed that in an April 1993 Medical Board narrative summary, there was mention of low back pain that radiated up to the Veteran's upper spine and association with numbness and tingling in the front and back of the legs, along with a complaint of headache and insomnia.  Further, in a military report noting a Review of Systems in 1993, there were several symptoms listed to include headache, back pain, foot pain, insomnia, depression, and nervousness.  The consulting expert found that all of these symptoms were consistent with a diagnosis of fibromyalgia (she noted that fibromyalgia patients frequently reported depressive symptoms and poor sleep, and that irritable bowel syndrome was also frequently associated with fibromyalgia).  Given the Veteran's presentation of documented pain complaints that were not restricted to the low back, she rendered a favorable opinion.   

The Board acknowledges that the expert opinion did not discuss, as requested, the statements offered by the VA examiners in October 2012 and April 2013, expressing agreement or disagreement with each opinion and explaining the rationale for the agreement or disagreement.  Nevertheless, the consulting expert offered an adequate explanation of rationale for the opinion offered, with citation to supporting factual data in the record including specific reference to in-service complaints and findings.  The Board also recognizes that this case raises very difficult medical questions involving an individual with concurrent diagnoses of various muscle and joint disabilities and of fibromyalgia.  The latter is a disorder of unknown etiology, as one VA examiner expressed, and it is a disability that is associated with multiple somatic complaints, as the consulting expert noted.  The lack of consensus among the medical opinions of record underscores the difficulty, if not impossibility, of distinguishing the pain complaints in the various muscles and joints, as attributed to fibromyalgia, from the different diagnoses for each joint or anatomical part of the body (such as in the arms, hands, shoulders, neck legs, feet, and ankles) that is the subject of this appeal.  

In view of the foregoing, there is satisfactory proof, as provided by the VA examiner in October 2012 and the consulting expert in January 2016, that the Veteran's fibromyalgia is etiologically related to her period of military service.  As noted, there is medical evidence including opinions of record that are vague (such as in June 2011) or unfavorable (such as in April 2013) to the service connection claims both on a direct basis and on a secondary basis as it pertains to the service-connected low back disability.  However, on longitudinal review of the file, the consulting expert found that the evidence was at least in equipoise that fibromyalgia - a diffuse disability affecting numerous trigger points in the body - had onset during service.  In view of the difficult questions raised by this case and the comprehensive review undertaken by the VHA examiner who is an expert in the medical field considered in this appeal, the Board finds that her opinion is particularly probative and entitled to great weight. 

Accordingly, there is competent evidence supporting that the Veteran's chronic disability manifested by pain and numbness in the arms and hands, and her chronic disability manifested by joint pain in the shoulders, neck legs, feet, and ankles, have been attributed to fibromyalgia, which has been linked to her service.  Accordingly, service connection for such claimed disabilities is warranted.  38 C.F.R. § 3.303.


ORDER

Service connection for fibromyalgia (to include as manifested by chronic pain and numbness in the arms and hands and by joint pain in the shoulders, neck legs, feet, and ankles) is granted.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


